 
 
Exhibit 10.58                         
       
 [PG&E CORPORATION LETTERHEAD]
 
AMENDMENT TO PG&E CORPORATION
GOLDEN PARACHUTE RESTRICTION POLICY
 
The PG&E Corporation Golden Parachute Restriction Policy (the “Policy”) is
hereby amended as follows:


1.           If any Golden Parachute Benefits (as defined in the Policy) are
reduced under the Policy, reduction shall be made in accordance with the
following order of priority: (x) first, amounts payable in cash will be reduced
in reverse chronological order such that the payment owed on the latest date
following the date of the Senior Executive’s employment termination date will be
first reduced (with reductions made pro-rata in the event payments are owed at
the same time) and (y) second, special benefits and perquisites will be reduced
in reverse chronological order such that the benefits and perquisites owed on
the latest date following the date of the Senior Executive’s employment
termination date will be first reduced (with reductions made pro-rata in the
event benefits and perquisites are owed at the same time).




IN WITNESS WHEREOF, PG&E Corporation has caused this Plan to be executed by its
Senior Vice President, Human Resources, at the direction of the Chief Executive
Officer, on December 31, 2008.
 
 

    PG&E CORPORATION      
                                                          By:    JOHN R. SIMON 
 
 
  John R. Simon
      Senior Vice President - Human Resources



 
